         Case 18-20540            Doc 33     Filed 03/08/19 Entered 03/08/19 10:03:56             Desc Main
                                               Document     Page 1 of 3
                                            UNITED STATES BANKRUPTCY COURT
                                             NORTHERN DISTRICT OF ILLINOIS
                                                    EASTERN DIVISION

                                                             §
In re:                                                       §         Case No. 18-20540
Wirtz, Christa                                               §
                                                             §
                                                             §
                                     Debtors(s)              §
                                           NOTICE OF TRUSTEE’S FINAL REPORT AND
                                             APPLICATIONS FOR COMPENSATION
                                               AND DEADLINE TO OBJECT (NFR)
           Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that Elizabeth C Berg, trustee
of the above styled estate, has filed a Final Report and the trustee and the trustee’s professionals have filed final fee
applications, which are summarized in the attached Summary of Trustee’s Final Report and Applications for
Compensation.
            The complete Final Report and all applications for compensation are available for inspection at the Office
of the Clerk, at the following address:
                                 Clerk of the Court
                                 219 S. Dearborn Street
                                 7th Floor
                                 Chicago, IL 60604
            Any person wishing to object to any fee application that has not already been approved or to the Final
Report, must file a written objection within 21 days from the mailing of this notice, serve a copy of the objections
upon the trustee, any party whose application is being challenged and the United States Trustee. A hearing on the
fee applications and any objection to the Final Report will be held at:

             11:00 a.m. on Friday, March 29, 2019
             in Courtroom 240 of the Kane County Courthouse
             100 South Third Street, Geneva, Illinois 60134


  Date Mailed:       03/08/2019                           By :   /s/ Elizabeth C. Berg
                                                                 Trustee
Elizabeth C Berg
P. O. Box 2399
Glen Ellyn, IL 60138-2399




UST Form 101-7-NFR (10/1/2010) (Page 1 )
           Case 18-20540              Doc 33     Filed 03/08/19 Entered 03/08/19 10:03:56           Desc Main
                                                   Document     Page 2 of 3

                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS
                                                        EASTERN DIVISION



                                                                 §
In re:
                                                                 §       Case No. 18-20540
Wirtz, Christa                                                   §
                                                                 §
                                                                 §
                                                                 §
                                           Debtors(s)            §

                                           SUMMARY OF TRUSTEE’S FINAL REPORT AND
                                               APPLICATION FOR COMPENSATION



         The Final Report shows receipts of                                       $                          15,000.00
         and approved disbursements of                                            $
         leaving a balance on hand of:                                            $                          15,000.00


          Claims of secured creditors will be paid as follows:

                                                             NONE

          Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                                            Interim
                                                                                           Payments          Proposed
                             Reason/Applicant                        Total Requested        to Date          Payment
Trustee, Fees: Elizabeth C. Berg, Trustee                            $       2,250.00 $             0.00 $       2,250.00
Trustee, Expenses: Elizabeth C. Berg, Trustee                        $           3.00 $             0.00 $           3.00
Attorney for Trustee, Fees: Baldi Berg, Ltd.                         $         913.50 $             0.00 $        913.50
Attorney for Trustee, Expenses: Baldi Berg, Ltd.                     $          13.00 $             0.00 $         13.00

Total to be paid for chapter 7 administrative expenses                                                   $       3,179.50
Remaining Balance                                                                                        $      11,820.50

           Applications for prior chapter fees and administrative expenses have been filed as follows:
                                                             NONE

       In addition to the expenses of administration listed above as may be allowed by the Court, priority claims totaling
$0.00 must be paid in advance of any dividend to general (unsecured) creditors.
          Allowed Priority Claims are:

                                                            NONE

UST Form 101-7-NFR (10/1/2010) (Page 2 )
          Case 18-20540               Doc 33   Filed 03/08/19 Entered 03/08/19 10:03:56             Desc Main
                                                 Document     Page 3 of 3
       The actual distribution to wage claimants included above, if any, will be the proposed payment less applicable
withholding taxes (which will be remitted to the appropriate taxing authorities).

        Timely claims of general (unsecured) creditors totaling $17,181.85 have been allowed and will be paid pro rata
only after all allowed administrative and priority claims have been paid in full. The timely allowed general (unsecured)
dividend is anticipated to be 68.8 %, plus interest (if applicable).
         Timely allowed general (unsecured) claims are as follows:

                                                             Allowed
   Claim                                                    Amount of            Interim Payments       Proposed
    No.        Claimant                                       Claim                    to Date          Payment
00001          Discover Bank Discover Products Inc     $            9,053.92 $                0.00 $             6,228.79
00002          Bank of America, N.A.                   $            8,127.93 $                0.00 $             5,591.71

Total to be paid to timely general unsecured creditors                                              $           11,820.50

Remaining Balance                                                                                   $                0.00

         Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be paid pro rata
only after all allowed administrative, priority and timely filed general (unsecured) claims have been paid in full. The
tardily filed claim dividend is anticipated to be 0.0 %, plus interest (if applicable).

         Tardily filed general (unsecured) claims are as follows:

                                                            NONE

        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered subordinated by
the Court totaling $0.00 have been allowed and will be paid pro rata only after all allowed administrative, priority and
general (unsecured) claims have been paid in full. The dividend for subordinated unsecured claims is anticipated to be
0.0 %, plus interest (if applicable).

       Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered subordinated by
the Court are as follows:

                                                            NONE




                                                     Prepared By:     /s/ Elizabeth C. Berg
                                                                      Trustee
Elizabeth C Berg
P. O. Box 2399
Glen Ellyn, IL 60138-2399

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010) (Page 3 )
